Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 1 of 13 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
LEONEL RODRIGUEZ, on behalf of himself,
individually, and all other persons similarly situated,
                                                                           Docket No.:

                                   Plaintiff,
                                                                           COMPLAINT
                 -against-

PLAYSITES + SURFACES, INC. a/k/a PLAYSITES
PLUS SURFACES, INC., TYW CONTRACTING INC.,
and WILLIAM CALDERONE,

                                    Defendants.
-----------------------------------------------------------------------X

        Plaintiff, LEONEL RODRIGUEZ, on behalf of himself, individually, and all other persons

similarly situated, by and through his counsel, the Law Office of Peter A. Romero PLLC,

complaining of the Defendants, PLAYSITES + SURFACES, INC. a/k/a PLAYSITES PLUS

SURFACES, INC., TYW CONTRACTING INC., and WILLIAM CALDERONE (collectively as

“Defendants”), alleges as follows:

                                        NATURE OF THE CLAIM

        1.       Plaintiff brings this action to recover unpaid overtime wages under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the New York Labor Law Articles 6 and 19,

§ 650 et seq., and the supporting New York State Department of Labor Regulations, 12 N.Y.C.R.R.

Part 142 (“NYLL”), unpaid wages stemming from Defendants’ failure to pay Plaintiff wages for

certain hours worked at his agreed upon rates of pay under the NYLL, failure to provide accurate

wage statements for each pay period under NYLL § 195(3), failure to furnish a wage notice upon

his hire in his primary language under NYLL § 195(1), and any other claim(s) that can be inferred

from the facts set forth herein.




                                                        1
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 2 of 13 PageID #: 2




       2.      Plaintiff brings this lawsuit against the Defendants pursuant to the collective action

provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually, and on behalf of

all other persons similarly-situated during the applicable FLSA limitations period who suffered

damages as a result of the Defendants’ willful violations of the FLSA. Plaintiff brings his claims

under the NYLL on behalf of himself, individually, and on behalf of any FLSA Collective Action

Plaintiff, as that term is defined below, who opts-in to this action.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper in this United States District Court pursuant to 28 U.S.C. §

1391(b)(1) as all Defendants reside within the Eastern District of New York, and 28 U.S.C. §

1391(b)(2) as a substantial part of the events or omissions giving rise to the claims occurred within

the Eastern District of New York.

                                          THE PARTIES

       5.      At all times relevant, Plaintiff LEONEL RODRIGUEZ (“Rodriguez”) is and was a

resident of the County of Suffolk, State of New York.

       6.      At all times relevant, Plaintiff Rodriguez was an “employee” within the meaning

of the FLSA, 29 U.S.C. § 203(e) and New York Labor Law § 190(2).

       7.      At all times relevant, Defendant PLAYSITES + SURFACES, INC. a/k/a

PLAYSITES PLUS SURFACES, INC. (hereinafter “Playsites”) is and was a domestic business

corporation with a principal place of business located at 103 Brightside Avenue, Central Islip, New

York 11722.




                                                  2
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 3 of 13 PageID #: 3




       8.      At all times relevant, Defendant TYW CONTRACTING INC. (hereinafter as

“TYW Contracting”) is and was a domestic business corporation with a principal place of business

located at 103 Brightside Avenue, Central Islip, New York 11722.

       9.      At all relevant times, Playsites and TYW Contracting were subject to the

requirements of the FLSA because they together had annual gross revenue of at least, or exceeding,

$500,000, were engaged in interstate commerce and had employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce, including but

not limited to playground materials, materials for safety surfaces, fuel for vehicles, vehicles, office

supplies, and other tools, equipment and materials, many of which originated outside of New York.

Moreover, Defendants operated in New York and many other states, requiring employees,

including Plaintiff, to travel in vehicles on highways and interstate routes across state lines from

New York to other states and from other states to New York.

       10.     Defendants Playsites and TYW Contracting are two corporations that operate as a

common enterprise. Defendants Playsites and TYW Contracting, in all respects, operate as a single

enterprise as if they were one and the same. Playsites and TYW Contracting share interrelated

operations, a centralized control of labor relations, and common financial control within their

businesses. Indeed, Playsites and TYW Contracting share a common facility at their mutual

principal place of business at 103 Brightside Avenue, Central Islip, New York 11722.

Additionally, Plaintiff and employees of Playsites and TYW Contracting cannot ascertain which

corporation is their employer or which corporation they are performing services for at any given

time. Moreover, Plaintiff receives compensation from both corporations, as he is paid by check

from both Playsites and TYW Contracting, often for work performed in the same workweek, in

which Defendants split Plaintiff’s hours worked between the two corporations in a flagrant attempt




                                                  3
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 4 of 13 PageID #: 4




by Defendants to avoid paying Plaintiff’s full wages owed for overtime under the FLSA and

NYLL.

          11.   At all times relevant, Defendants Playsites and TYW Contracting were and are

“employers” within the meaning of the FLSA, 29 U.S.C. § 203(d) and New York Labor Law §

190(3).

          12.   At all times relevant, Defendant, WILLIAM CALDERONE, is and/or was an

officer or owner of Playsites, had authority to make payroll and personnel decisions for Playsites,

had authority to hire and fire, and set the rates of pay for employees of Playsites, was active in the

day to day management of Playsites, including the payment of wages to Plaintiff and determining

what wages were paid to Plaintiff, was responsible for maintaining employment records, and is

liable to Plaintiff as an “employer” within the meaning of the FLSA and NYLL.

                                              FACTS

          13.   Defendants design and install playgrounds and safety surfaces for its clients

throughout New York State, including in New York City, Nassau County, and Suffolk County.

Defendants provide these services in numerous other states as well, including, inter alia, in New

Jersey, Connecticut, Massachusetts, Rhode Island, Pennsylvania, Maryland, District of Columbia,

Delaware, Virginia, Chicago, and Florida.

          14.   Defendants’ employees, including Plaintiff, performed services throughout Long

Island, New York, New York State and New Jersey.

          15.   Defendants employed Plaintiff as a non-exempt laborer and construction worker

from in or about April 2015 through in or about August 2019.

          16.   Throughout his employment, Plaintiff regularly worked five to six days per week

on Mondays through Friday, and commonly on Saturdays, from between 4:45 a.m. and 6:00 a.m.




                                                  4
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 5 of 13 PageID #: 5




until between 5:00 p.m. and 8:00 p.m., and sometimes even later. Accordingly, Defendants

required Plaintiff to work, Plaintiff did regularly work, between 55 hours and 81 hours during each

workweek.

       17.     Throughout his employment, Defendants paid Plaintiff an hourly regular rate of

pay for both his regular hours worked during the first forty hours of work each workweek and for

most of his hours worked in excess of forty hours per workweek. As a result, throughout his

employment, Defendants paid Plaintiff at his straight-time regular rate of pay for most of his hours

worked in excess of forty hours per workweek, and – with the exception of rare occurrences where

some overtime hours were paid at his correct rate – was not his statutorily-mandated overtime rate

of pay of one and one-half times his regular rate of pay for his hours worked in excess of forty

hours per workweek.

       18.     Throughout his employment, Defendants tracked Plaintiff’s hours worked. Despite

doing so, throughout his employment, Defendants repeatedly failed to pay Plaintiff for certain

hours worked during many workweeks, instead failing to pay him at any rate of pay for certain

hours of work during many workweeks.           Thus, due to Defendants’ practice of failing to

compensate Plaintiff for all hours worked, Defendants have deprived Plaintiff of compensation for

many hours at his applicable overtime rates of pay, and at his agreed upon rates of pay, during

many workweeks.

       19.     Moreover, throughout his employment, Defendants required Plaintiff to commence

his workday at Defendants’ facility and travel to his assigned worksite and return to Defendants’

facility from his assigned worksite at the end of his shift to conclude his workday. Throughout his

employment, Defendants paid Plaintiff at a reduced hourly rate of pay for his time spent traveling

from Defendants’ facility to his assigned worksite and from his assigned worksite to Defendants’




                                                 5
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 6 of 13 PageID #: 6




facility. As a result, Defendants have deprived Plaintiff of compensation for many hours at his

proper overtime rate of pay of one and one-half times his applicable regular rate of pay, and at his

agreed upon rates of pay, during many workweeks.

       20.     Throughout his employment, Defendants paid Plaintiff by check. However, despite

working for one common business enterprise, Defendants Playsites and TYW Contracting both

paid Plaintiff for his work performed.      In a scheme to willfully deprive him of overtime

compensation and to violate the FLSA and NYLL, Defendants Playsites and TYW Contracting

commonly split Plaintiff’s hours worked during a single workweek between two checks issued by

each of the corporate defendants, thereby giving the appearance of minimizing the number of hours

that Plaintiff worked in a single workweek and masking that Plaintiff worked hours in excess of

forty hours in a single workweek.

       21.     Defendants willfully disregarded and purposefully evaded record keeping

requirements of the FLSA and NYLL by disregarding records of Plaintiff’s actual hours worked

during many workweeks, and by splitting Plaintiff’s hours worked for one business enterprise

between two corporate entities, in order to intentionally deprive Plaintiff of overtime compensation

and compensation at his agreed upon rates of pay, in violation of the FLSA and NYLL.

       22.     Defendants failed to provide Plaintiff with a notice and acknowledgement of his

wage rate in his primary language upon his hire as required by NYLL § 195(1).

       23.     Defendants failed to provide Plaintiff with accurate statements of his wages earned,

including his correct hourly rates of pay, amount of regular and overtime hours worked, gross

wages, net wages and deductions, for each pay period as required by NYLL § 195(3).

       24.     Defendants treated and paid Plaintiff and the collective action members in the same

or similar manner.




                                                 6
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 7 of 13 PageID #: 7




                          COLLECTIVE ACTION ALLEGATIONS

       25.     At all times relevant, Plaintiff and other FLSA Collective Action Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subject to Defendants’ decisions, policies, plans and common policies,

programs, practices, procedures, protocols, routines, and rules willfully failing and refusing to pay

them proper overtime compensation for hours worked in excess of forty (40) hours each week.

       26.     Upon information and belief, there are many current and former employees who

are similarly situated to the Plaintiff, who have been underpaid in violation of the FLSA. The

named Plaintiff is representative of those other workers and is acting on behalf of the Defendants’

current and former employees’ interests as well as his own interest in bringing this action.

       27.     Plaintiff seeks to proceed as a collective action with regard to the First Claim for

Relief, pursuant to 29 U.S.C. § 216(b) on behalf of himself and the following similarly situated

employees:

               All non-exempt persons who are currently, or have been employed
               by the Defendants as a manual laborer, construction worker and/or
               in any other similarly-situated position, at any time during the three
               (3) years prior to the filing of their respective consent forms (“FLSA
               Collective Action Plaintiffs”).

       28.     The First Claim for Relief is properly brought under and maintained as an opt-in

collective action pursuant to 29 U.S.C. § 216(b). The FLSA Collective Action Plaintiffs are readily

ascertainable. For purposes of notice and other purposes related to this action, their names and

addresses are readily available from the Defendants. These similarly situated employees should

be notified of and allowed to opt-into this action pursuant to 29 U.S.C. § 216(b). Unless the Court

promptly issues such a notice, persons similarly situated to the Plaintiff, who have been unlawfully




                                                 7
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 8 of 13 PageID #: 8




deprived of overtime pay in violation of the FLSA, will be unable to secure compensation to which

they are entitled and which has been unlawfully withheld from them by the Defendants.

                             FIRST CLAIM FOR RELIEF
              (FAIR LABOR STANDARDS ACT – UNPAID OVERTIME WAGES)

        29.     Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action,

repeats, reiterates, and re-alleges each and every allegation set forth above with the same force and

effect as if fully set forth herein.

        30.     Defendants employed Plaintiff and persons similarly situated to Plaintiff for

workweeks longer than forty (40) hours and willfully failed to compensate them for all of their

hours worked in excess of forty (40) hours per week at a rate of at least one and one-half times the

regular hourly rate, in violation of the FLSA.

        31.     Defendants’ violations of the FLSA, as described in this Complaint, have been

willful and intentional.

        32.     Because Defendants’ violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. § 255.

        33.     As a result of Defendants’ unlawful acts, Plaintiff and persons similarly situated to

Plaintiff are entitled to recover overtime compensation in amounts to be determined at trial,

liquidated damages, attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).

                           SECOND CLAIM FOR RELIEF
                (NEW YORK LABOR LAW – UNPAID OVERTIME WAGES)

        34.     Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action,

repeats, reiterates, and re-alleges each and every allegation set forth above with the same force and

effect as if fully set forth herein.




                                                  8
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 9 of 13 PageID #: 9




        35.     Defendants employed Plaintiff, and any FLSA Collective Action Plaintiff who

opts-into this action, for workweeks longer than forty (40) hours and failed to compensate the

Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action, for all hours worked

in excess of forty (40) hours per week, at a rate of at least one and one-half times the regular hourly

rate, in violation of the NYLL.

        36.     By Defendants’ failure to pay Plaintiff, and any FLSA Collective Action Plaintiff

who opts-into this action, proper overtime wages for hours worked in excess of 40 hours per week,

Defendants violated the NYLL, Article 19, § 650 et seq., and the supporting New York State

Department of Labor Regulations, including 12 N.Y.C.R.R. § 142.

        37.     Defendants’ violations of the New York Labor Law, as described in this Complaint,

have been willful and intentional.

        38.     Due to Defendants’ violations of the New York Labor Law, Plaintiff, and any FLSA

Collective Action Plaintiff who opts-into this action, are entitled to recover from Defendants

unpaid overtime wages, liquidated damages, reasonable attorneys’ fees and costs of this action,

and interest as permitted by law.

                          THIRD CLAIM FOR RELIEF
          (FAILURE TO PAY WAGES DUE UNDER NEW YORK LABOR LAW)

        39.     Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action,

repeats, reiterates, and re-alleges each and every allegation set forth above with the same force and

effect as if fully set forth herein.

        40.     NYLL §§ 190, 191, 198 and 663(1) require that employers pay wages to their

employees in accordance with their agreed terms of employment.




                                                  9
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 10 of 13 PageID #: 10




         41.     Defendants failed to compensate Plaintiff, and any FLSA Collective Action

 Plaintiff who opts-into this action, at their regular rate of pay for each hour that they worked in

 accordance with their agreed terms of employment.

         42.     Due to Defendants’ violations of the New York Labor Law, Plaintiff, and any FLSA

 Collective Action Plaintiff who opts-into this action, are entitled to recover for all hours worked

 for Defendants for which Defendants did not provide compensation at their regular rate of pay in

 accordance with their agreed terms of employment.

         43.     Due to Defendants’ violations of the New York Labor Law, Plaintiff, and any FLSA

 Collective Action Plaintiff who opts-into this action, are also entitled to liquidated damages,

 attorneys’ fees, costs of this action, and interest as permitted by law.

                             FOURTH CLAIM FOR RELIEF
                     (VIOLATION OF NEW YORK LABOR LAW § 195(3))

         44.     Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action,

 repeats, reiterates, and re-alleges each and every allegation set forth above with the same force and

 effect as if fully set forth herein.

         45.     Defendants failed to provide Plaintiff, and any FLSA Collective Action Plaintiff

 who opts-into this action, with accurate statements of their wages earned, including their correct

 hourly rates of pay, amount of regular and overtime hours worked, gross wages, net wages and

 deductions, for each pay period as required by NYLL § 195(3).

         46.     Due to Defendants’ failure to provide Plaintiff, and any FLSA Collective Action

 Plaintiff who opts-into this action, with accurate wage statements with their wages as required by

 NYLL § 195(3), Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action, are

 entitled to statutory damages, reasonable attorneys’ fees and costs of this action.




                                                   10
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 11 of 13 PageID #: 11




                               FIFTH CLAIM FOR RELIEF
                      (VIOLATION OF NEW YORK LABOR LAW § 195(1))

             47.   Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action whose

 primary language is not English, repeats, reiterates, and re-alleges each and every allegation set

 forth above with the same force and effect as if fully set forth herein.

             48.   Defendants failed to provide Plaintiff, and any FLSA Collective Action Plaintiff

 who opts-into this action whose primary language is not English, with a written notice upon hire

 in their primary language, regarding their rate of pay; the basis of their rate of pay; the employee’s

 regular pay day; the name, address and telephone number of the employer; and other information,

 as required by NYLL § 195(1).

             49.   Due to Defendants’ failure to provide Plaintiff, and any FLSA Collective Action

 Plaintiff who opts-into this action whose primary language is not English, with the notice required

 by NYLL § 195(1), Plaintiff, and any FLSA Collective Action Plaintiff who opts-into this action

 whose primary language is not English, are entitled to statutory damages, reasonable attorneys’

 fees and costs of this action.

                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff and FLSA Collective Action Plaintiffs pray for the following

 relief:

           i.      An order restraining Defendants from any retaliation against Plaintiff and FLSA

                   Collective Action Plaintiffs for participation in any form in this litigation;

       ii.         Issuance of a declaratory judgment that the practices complained of in this

                   Complaint are unlawful under the Fair Labor Standards Act, and its supporting

                   regulations, and the New York Labor Law, Article 19, § 650 et seq., and the

                   supporting New York State Department of Labor Regulations;



                                                     11
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 12 of 13 PageID #: 12




    iii.    Designation of this action as an FLSA collective action on behalf of the Plaintiff

            and FLSA Collective Action Plaintiffs and prompt issuance of notice pursuant to

            29 U.S.C. § 216(b) to the FLSA Collective Action Plaintiffs, apprising them of the

            pendency of this action, permitting them to assert timely FLSA claims in this action

            by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and tolling of

            the statute of limitations;

     iv.    Unpaid overtime wages and an additional and equal amount as liquidated damages

            pursuant to 29 U.S.C. § 201 et seq. and the supporting United States Department of

            Labor regulations;

     v.     Unpaid wages, including but not limited to unpaid overtime compensation and

            unpaid wages owed at their agreed upon rates of pay, pursuant to the NYLL and

            Department of Labor Regulations, plus an additional and equal amount as

            liquidated damages;

     vi.    Damages pursuant to New York Labor Law § 195(1), (3);

    vii.    Pre- and post-judgment interest as permitted by law;

   viii.    All attorneys’ fees incurred in prosecuting these claims;

     ix.    All costs incurred in prosecuting these claims; and




                                             12
Case 2:20-cv-04034-JMA-AKT Document 1 Filed 08/28/20 Page 13 of 13 PageID #: 13




     x.      Such other and further relief as this Court deems just and proper.

 Dated: Hauppauge, New York
        August 28, 2020

                                           LAW OFFICE OF PETER A. ROMERO PLLC
                                           Attorneys for Plaintiff
                                           825 Veterans Highway, Suite B
                                           Hauppauge, New York 11788
                                           Tel.: (631) 257-5588



                                   By:     ______________________________
                                           DAVID D. BARNHORN, ESQ.
                                           PETER A. ROMERO, ESQ.




                                              13
